                Case 3:20-cr-01166-W Document 90 Filed 08/02/21 PageID.158 Page 1 of 5
•   AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                   v.                                    (For Offenses Committed On or After November I, 1987)
                       DANIEL HIGUERA (I)
                                                                            Case Number:        3:20-CR-0I 166-W

                                                                         Charles N. Guthrie
                                                                         Defendant's Attorney
    REGISTRATION NO.               94786-298
    •-
    THE DEFENDANT:
    IZI admitted guilt to violation ofallegation(s) No.         I

     0
                                                              --------- --- - after denial of guilty.
         was found guilty in violation of allegation(s) No.

    Accordingly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                 Nature of Violation
                1                     Unlawful use of a controlled substance




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         August 2, 2021
                                                                         Date of Imposition of Sentence



                                                                         HON. THOMAS J. WH LA
                                                                         UNITED STA TES DIS               CT JUDGE
               Case 3:20-cr-01166-W Document 90 Filed 08/02/21 PageID.159 Page 2 of 5
•   AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                DANIEL HIGUERA (l)                                                       Judgment - Page 2 of 5
    CASE NUMBER:              3 :20-CR-0 1166-W

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      3 months.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   - - - - - - - - - A.M.                       on
           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D    on or before
           •     as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                                                                  ----------------
     at
          - - - - - - -- - - - - ,              with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         3:20-CR-01166-W
                 Case 3:20-cr-01166-W Document 90 Filed 08/02/21 PageID.160 Page 3 of 5
     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                DANlEL HIGUERA (I)                                                            Judgment - Page 3 of 5
     CASE NUMBER:              3:20-CR-0l 166-W

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
24 months.

                                               MANDATORY CONDITIONS
I.   The defendant must not commit another federal. state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as dete1mined by the court. Testing requirements will not exceed submission of more
     than 8 drug tests per month during the term of supervision. unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's detennination that the defendant poses a low
              risk offuture substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      2090 I, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works. is a student, or was convicted of a qualifying offense . ( check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page .




                                                                                                               3:20-CR-01166-W
                   Case 3:20-cr-01166-W Document 90 Filed 08/02/21 PageID.161 Page 4 of 5
•    AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                  DANIEL HIGUERA (1)                                                                     Judgment - Page 4 of 5
     CASE NUMBER:                3:20-CR-01166-W

                                         STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the followi ng standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant' s conduct and condition.

    1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    I I. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confirm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                          3:20-CR-01166-W
            Case 3:20-cr-01166-W Document 90 Filed 08/02/21 PageID.162 Page 5 of 5
AO 245D (CASO Rev . 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               DANIEL HIGUERA (I)                                                        Judgment - Page 5 of 5
CASE NUMBER:             3:20-CR-01166-W

                                  SPECIAL CONDITIONS OF SUPERVISION
   1. Submit your person. property. place of residence. vehicle, or personal effects to a search, including
         computers (as defined in l 8 USC I 030 (e) (!))and electronic storage devices, conducted by a United States
         Probation Officer or law enforcement officer at a reasonable time and in a reasonable manner. based upon
         reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a
         search may be grounds for revocation; the defendant shall warn any other residents that the premises may be
         subject to searches pursuant to this condition.
   2. Repo1i all vehicles owned or operated , or in which you have an interest, to the probation officer.
   3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation officer
      and the treatment provider. May be required to contribute to the costs of services rendered in an amount to be
      determined by the probation officer. based on ability to pay.
   4. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
      necessary by the probation officer. Such programs may include group sessions led by a counselor, or
      participation in a program administered by the probation office. The defendant may be required to contribute
      to the cost of the service rendered in the amount to be determined by the program officer, based on the
      defendant's ability to pay.
   5. Must not associate with any person who you know, or who a probation officer or other law enforcement
      officer informs you is a Mexican Locos Surenos (MLS) criminal street gang member or any other known
      criminal street gang member or known participant in a criminal street gang. unless given permission by the
      probation officer.
    6. Enroll in and complete a residential drug treatment program, as directed by the probation officer. The
         defendant may be required to contribute to the costs of services rendered in an amount to be determined
         by the probation officer, based on the defendant's ability to pay.

    II




                                                                                                     3:20-CR-01166-W
